SUMMARY ORDER
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Appellant Michael Taveras appeals from a judgment entered in the Southern District of New York dismissing his claims against the Port Authority of New York and New Jersey. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
We affirm the decision of the District Court for substantially the same reasons set forth in its Opinion and Order dated June 10, 2005.
We have considered all of Taveras’ claims and find them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.